COOK, Judge
(concurring in part/dissenting in part):
As error was committed at trial, the Court can properly consider the inordinate delay in the post-conviction proceedings in regard to what disposition should be made of accused’s case. The record persuades me that further proceedings are not warranted and the charges should be dismissed. See United States v. Webb, 23 U.S.C.M.A. 333, 49 C.M.R. 667 (1975); United States v. Gray, 22 U.S.C.M.A. 443, 47 C.M.R. 484 (1973); and United States v. Timmons, 22 U.S.C.M.A. 226, 46 C.M.R. 226 (1973).